Citation Nr: 1720952	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-53 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to January 1953.  The Veteran died in January 1996; the appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Board remanded the issue of entitlement to death pension from January 1, 2012, to January 1, 2013, for development including a determination whether the appellant was already paid death pension for this period.  Subsequent development revealed that the appellant was already paid death pension for 2012, and the record indicates that she was so informed in letters issued in July 2013 and July 2016.  Thus, the Board finds the death pension claim has been satisfied and is no longer before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for the cause of the Veteran's death has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A Board decision issued in March 2015 denied the application to reopen the claim of service connection for the cause of the Veteran's death.  A motion for reconsideration was denied in June 2015.  The appellant did not appeal.  

2.  The evidence received subsequent to the March 2015 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

A claim for service connection for the cause of the Veteran's death was denied by the Board in an October 2009 decision because the probative evidence indicated that the Veteran's death was not related to service, including in-service missile wound, or a service-connected disability.  An application to reopen was denied by the Board in a March 2015 decision and a motion to reconsider that decision was denied in June 2015.  

Evidence added to the record after the March 2015 Board decision includes a November 2014 medical statement reporting a physician's determination that it was "likely the bullet [in the Veteran's spine] migrated throughout his body over the years and eventually became lodged in the thoracic spine" and that it was "also likely this bullet penetrated [the Veteran's] lung and contributed to the development of pulmonary fibrosis."  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection is in order.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for the cause of the Veteran's death is granted.


REMAND

The Board has determined that the claim of service connection for the cause of the Veteran's death warrants reopening.  However, this matter has not been adjudicated in the first instance by the agency of original jurisdiction, and due process mandates that the matter be remanded in accord with Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In light of the need for a remand, the Board finds the record would benefit from a medical opinion addressing whether the cause of the Veteran's death is related to service with consideration of the November 2014 private medical opinion.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file to a medical profession who should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service, notably the in-service missile wound, caused or substantially or materially contributed to the Veteran's death.  

The rationale for the opinion must be provided, with consideration of the death certificates, the opinions from Dr. T. and Dr. H. that a gunshot wound to the chest contributed to pulmonary fibrosis, the October 2002 opinion from a Veterans Health Administration specialist, and the November 2014 opinion from Dr. S. and accompanying medical article about migrating bullets.  

2.  Adjudicate the claim of entitlement to service connection for the cause of the Veteran's death.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


